The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application filed on 9/5/2019, Claims 1-28 are pending in the application.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/5/2019 and 3/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-7, 9-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The expression "storage device for connection to a host using a virtual memory" in claim 1 and a similar expression in claim 12 allow not only the interpretation, that the virtual memory, i.e. the physical storage locations associated with the virtual memory, are located on the storage device itself, which is contradicted by the description e.g. in par. [0045] ("The host device 1100 may map a buffer 1235 of the SSD 1230 onto a virtual memory space of the host device 1100") or par. [0059] ("a memory map of a virtual memory space of a host. Referring to FIG. 4, a virtual memory space 1161 of the host device 1100 may include a memory region of the buffer 1235 of the SSD 1230") and should thus be clarified accordingly in said claims, but the expression of claim 1 therefore also encompasses a not-allowed definition by reference, since the virtual memory and the features associated with it in the entity claims cannot be considered to be standard features of a host and its standard use by the host. Claim 1 should therefore be reformulated to encompass in its scope of protection not only the storage device but also the host.


The expression "A storage device for connection to a host [...] the storage device comprising: a solid state drive comprising a nonvolatile memory device and a buffer [...]; and an in-storage computing block configured to access a streaming region" in claim 1 is unclear, since it implies a (memory) device being incorporated in a (SSD) device being incorporated in a (storage) device, wherein an SSD is known to have its own host interface, thus implying that the storage device provides two host interfaces in a redundant manner (which is not supported by the sufficiently detailed embodiments in the description). It is also observed that the wording excludes the SSD to contain a plurality of NVM chips, which is considered to be a severe and unintended limitation according to fig. 5 in the drawings combined with the description in par. [0065] ("the SSD 1230 may include [...] a nonvolatile memory device(s) 1233"). For the purpose of examination in the light of description and drawings, claim 1 (and correspondingly claim 12 as well) is assumed to be amended with the term "nonvolatile memory device" being replaced by "nonvolatile memory", and the storage device assumed to be clarified to contain a respective host interface with the connections as indicated in fig. 2 of the drawings and in par. [0049] of the description. It is noted, that fig. 2 appears to limit the capabilities of the in-storage computing block to access the SSD, see e.g. par. [0039] - [0040] ("in-storage computing block 1210 may access the SSD 1230 in response to a request from the host device 1100. For example, the in-storage computing block
1210 may transfer a streaming access command (hereinafter referred to as "SA
CMP") to the SSD 1230 in response to a data request from the host device
1100. [...] The in-storage computing block 1210 may process within the storage device 1200 stream data provided from the SSD 1230 in response to the
streaming access command. Result data processed by the in-storage computing block 1210 may be returned to the host device 1100") only via host interface.

The expressions "sequentially load the prefetched stream data onto the buffer by the management unit" and "transferring the stream data sequentially loaded onto the buffer to the target device by the management unit" in claim 12 imply the management unit being an entity performing load and transfer, which is contradicted in the claim itself. For the purpose of examination in the light of the description in par. [0066] ("prefetch data corresponding to the LBA list from the nonvolatile memory device 1233 in the unit of the chunk size CS"). said expressions are assumed to be "sequentially load the prefetched stream data onto the buffer in 

The expression "the solid state drive configured to receive a streaming access command [...], to prefetch stream data from the nonvolatile memory [...], and to sequentially load the prefetched stream data onto the buffer" in claim 1 and the expression "prefetching, by the storage device, the stream data from the nonvolatile memory [...] with reference to the LBA list to sequentially load the prefetched stream data onto the buffer [in] management unit[s]" in claim 12 imply that the "prefetched" data is temporary stored before it's loaded into the buffer. However, the description does not into the buffer. For the purpose of examination in the light of the description, said expressions are assumed to be "the solid state drive configured to receive a streaming access command [...], and to prefetch stream data sequentially from the nonvolatile memory [...]— 

The expression "an in-storage computing block configured to access a streaming region registered on a said virtual memory to sequentially read the stream data loaded onto the buffer in units of the chunk size, wherein the buffer is to be mapped onto a virtual memory address of the streaming region" in claim 1 straightforwardly allows the interpretation of the ICS block accessing the memory on the host for reading the buffer, wherein the claimed registration and the claimed mapping appear unrelated to each other. This is an interpretation not supported by the sufficiently detailed embodiments of the description, which renders in par. [0045] not only clear how the registering and mapping are connected to each other, but also that DMA appears to be an essential feature for understanding the invention.

The expression "wherein the buffer is to be mapped onto a virtual memory address of the streaming region" in claim 1 implies the mapping to be a future event, thus the mapping not being required to enable respective buffer access by the host,  buffer is 

The expression "data base scan operation" in claims 6 and 7 represents unknown terminology to the skilled person. A generic interpretation is assumed which associate an in-storage monitoring with the respective feature.

Claim 9 refers to a "memory management unit" without indicating where this unit is located, which allows interpretations going beyond the ones supported by the sufficiently detailed embodiments in the description.

The expression "configured to enable the access to the streaming region by the in-storage computing block to be redirected" in claim 9 leaves open about the redirection to refer to a respective target or a respective source. The description appears to support a redirection to be limited to the buffer as a redirection target, see e.g. par. [0045] ("An access of an external device to the virtual memory space may be redirected to the buffer 1235 by the memory management unit 1160"). Claim 9 should be amended accordingly.

The expression "the streaming region comprises one or more streaming windows that are virtual address ranges for managing the stream data in the units of the chunk  claim 10 allows the interpretation of the very same data stream to use a plurality of streaming windows, which is however contradicted in the description, see e.g. par. [0063] ("The streaming window is provided in an input/output unit corresponding to a stream identifier ID included in the streaming access command SA CMP. That is, streaming windows, the number of which corresponds to the number of stream IDs of multi-stream data, may be assigned to the streaming region 1162"). which reveals even a further essential feature, namely the use of stream IDs, to be required to be added to claim 10.

The expression "accessing, at a target device, the streaming window of the virtual memory space; redirecting the access to the streaming window to the buffer; and transferring the stream data sequentially loaded onto the buffer to the target device [in] management unit[s]" in claim 12 makes reference to a target device without indicating its relationship to the host. Since it is not clear to the skilled person how an arbitrary external device can access the respective memory, a lack of essential features is exposed, which can e.g. be solved by incorporating the bus interface feature according to claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-10,12-13, 15-16,19-24 and 26-28 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Chang., US 2013/0013851 A1.
Regarding claims 1, 12 and 20-21, Chang teaches a storage device (it is taught as the memory storage apparatus 100) connected to a host (it is taught as the host system 1000) using a virtual memory (it is taught as logical block addresses as shown in the Fig.3, The memory management circuit configures a plurality of logical block addresses for the rewritable non-volatile memory module), comprising:  
5a solid state drive comprising a nonvolatile memory device (it is taught as the rewritable non-volatile memory module 106) and a buffer (Fig.2, buffer memory 208; The buffer memory 208 is coupled to the memory management circuit 202 and configured to temporarily store data and commands from the host system 1000 or data from the rewritable non-volatile memory module 106), the solid state drive configured to receive a streaming access command (Fig.4; Fig.5 and Fig.6; when the memory storage apparatus 100 receives a write command and a data stream corresponding to the write command from the host system 1000, the memory management circuit 202 identifies that the write command is corresponding to the specific logical block addresses and the data stream corresponding to the write command contains a specific mark and thereby the memory management circuit 202 transmits the C-APDU in the data stream to the smart card chip 108) including a logical block address (LBA) list (Fig.3 and section 0058; the logical block addresses used for storing the file RF are referred to as specific logical block addresses) and a chunk size (section 0059; a command data unit transmitted to the smart card chip 108 is referred to as a command-application protocol data unit (C-APDU)) to prefetch stream data from the nonvolatile memory device 
an in-storage computing block (Fig.3, it is taught as application program) configured to access a streaming region registered on the virtual memory (Fig.3; it is taught as the logical block addresses LBA(P)-LBA(K)) to write the file RF according to the file system (not shown) of the memory storage apparatus 100) to sequentially read the stream data loaded onto the buffer in units of the chunk size (section 0073; in order to respond to the read command RC for reading data of 64 KB by starting from the specific logical block address LBA(P-1), the memory controller 104 sequentially transmits 128 second data streams DS3 in response to the polling commands corresponding to the read command RC. Accordingly, a data stream containing the 128 second data streams DS3 is stored in the cache memory 1106), 

for claim 20, Chang further teaches accessing, at a target device, the streaming window of the virtual memory space (Fig.3, the specific logical block addresses are used for storing the file); redirecting the access to the streaming window to the buffer; and transferring the stream data sequentially loaded onto the buffer to the target 15device by the management unit (section 0040 and section 0066; When the state machine is in the data available state 405, the memory controller 104 waits for the host system 1000 to issue a read command corresponding to the specific logical block addresses. To be specific, the memory management circuit 202 stores the R-APDU received from the smart card chip 108 into the buffer memory 208, and when it receives the read command corresponding to the specific logical block addresses from the host system 1000).

Regarding claim 2, Change teaches the solid state drive is configured to map a physical address of the buffer onto the streaming region on the virtual memory during an initialization operation of the host (section 0040 and section 0066; When the state machine is in the data available state 405, the memory controller 104 waits for the host system 1000 to issue a read command corresponding to the specific logical block addresses. To be specific, the memory management circuit 202 stores the R-APDU received from the smart card chip 108 into the buffer memory 208, and when it receives 

Regarding claim 6, Chang teaches the in-storage computing 1block is configured to perform a data base scan operation on the stream data read in the units of the chunk size (section 0010; The data stream dispatching method still includes determining whether the response data unit is stored in the buffer memory when the start read address corresponding to the read command is one of the specific logical block addresses).  

Regarding claim 7, Chang teaches the in-storage computing block is further configured to transfer a result of the data base scan operation to the 20host (section 0010; The data stream dispatching method further still includes transmitting the response data unit from the buffer memory to the host system by aligning an access unit when the response data unit is stored in the buffer memory).  

Regarding claim 8, Chang teaches the streaming access command is issued from the host or the in-storage computing block (section 0010; the data stream dispatching method includes receiving a read command from a host system).  

Regarding claims 9 and 19, Chang teaches the access to the streaming region by the in-storage computing block is redirected by a memory management unit (section 0062; when the memory storage apparatus 100 receives a write command and a data 

           5
Regarding claim 10, Chang teaches the streaming region comprises one or more streaming windows that are virtual address ranges for managing the stream data in the units of the chunk size (Fig.3, the specific logical block addresses are used for storing the file).  

Regarding claim 13, Chang teaches the buffer is configured for data input/output of the storage device and is mapped onto the streaming region 5of the virtual memory space (section 0040 and section 0066; When the state machine is in the data available state 405, the memory controller 104 waits for the host system 1000 to issue a read command corresponding to the specific logical block addresses. To be specific, the memory management circuit 202 stores the R-APDU received from the smart card chip 108 into the buffer memory 208, and when it receives the read command corresponding to the specific logical block addresses from the host system 1000). 
   
Regarding claim 15, Chang teaches the host and the FPGA communicate in compliance with a PCIe interface protocol, and the storage device 15communicates in compliance with an NVMe interface protocol (section 0051; the host interface 204 may 
 
Regarding claim 16, Chang teaches the storage device comprises: a streaming manager configured to parse the streaming access command to 20read the stream data from the nonvolatile memory device in the units of the chunk size, and to load the read stream onto the buffer (section 0012; The memory management circuit also receives a read command from the host system and determines whether a start read address corresponding to the read command is one of the specific logical block addresses. When the start read address corresponding to the read command is one of the specific logical block addresses, the memory management circuit determines whether the response data unit is stored in the buffer memory. When the response data unit is stored in the buffer memory, the memory management circuit transmits the response data unit from the buffer memory to the host system by aligning an access unit). 
 20 	
Regarding claim 22, Chang teaches the streaming access 5command is provided to the storage device by the host device (section 0010; the data stream dispatching method includes receiving a read command from a host system).  


  
Regarding claim 24, Chang teaches the controller comprises a solid state drive (SSD) controller (Fig.1, memory controller 104; the rewritable non-volatile memory module 106 is coupled to the memory controller 104 and configured to store data written by the host system 1000. The rewritable non-volatile memory module 106 includes a plurality of physical blocks).  
  
Regarding claim 26, Chang teaches the host device comprises 20a memory manager configured to redirect access from the virtual memory space to the buffer responsive to access of a streaming window of the virtual memory space (section 0062; when the memory storage apparatus 100 receives a write command and a data stream corresponding to the write command from the host system 1000, the memory management circuit 202 identifies that the write command is corresponding to the specific logical block addresses and the data stream corresponding to the write command contains a specific mark and thereby the memory management circuit 202 transmits the C-APDU in the data stream to the smart card chip 108).  
 
Regarding claim 27, Chang teaches the access of the 52SEC.4539 streaming window is by the host device (section 0010; the data stream dispatching method includes receiving a read command from a host system).    

Regarding claim 28, Chang teaches the access of the streaming window is by a peripheral device other than the host device (it is taught as the memory management circuit; section 0047 and section 0052).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5,11,14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chang., US 2013/0013851 A1, in view of YANG et al., US 2017/0228157 A1.
Regarding claims 4 and 14, Chang teaches the claimed invention as shown above, Chang does not clearly teach the streaming access command further comprises a stream identifier (ID) of the stream data and priority, and wherein the LBA list corresponds to all logical addresses of the stream data, the chunk size defines a management unit of the stream data, and the priority is assigned to the stream identifier.
However, YANG teaches the streaming access command further comprises a stream identifier (ID) of the stream data and priority, and wherein the LBA list corresponds to all logical addresses of the stream data, the chunk size defines a management unit of the stream data, and the priority is assigned to the stream identifier (Fig.10, section 0081; Storage 1005 may store window 1015, which is information about 
 It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings YANG into Chang such as the streaming access command further comprises a stream identifier (ID) of the stream data and priority, and wherein the LBA list corresponds to all logical addresses of the stream data, the chunk size defines a management unit of the stream data, and the priority is assigned to the stream identifier because Implementation of the stream assignment protocol has several advantages. First, applications do not have to be modified at all. But applications that assign their own stream priority may be factored into the approach. For example, the stream assignment protocol may defer outright to the application-assigned stream priority. Or, the stream assignment protocol may perform a weighted sum combining the application-assigned stream priority and the calculated stream 

Regarding claim 11, Chang teaches the claimed invention as shown above, Chang does not clearly teach the streaming access 1command further comprises a stream identifier (ID) of the stream data, and wherein a number of the streaming windows assigned correspond to a number of stream identifiers assigned to the solid state drive.  However, YANG teaches the streaming access 1command further comprises a stream identifier (ID) of the stream data, and wherein a number of the streaming windows assigned correspond to a number of stream identifiers assigned to the solid state drive (Fig.10, section 0081; Storage 1005 may store window 1015, which is information about a set of recent write commands, each of which may have a stream ID that was assigned to it. For example, FIG. 10 shows entries 1020-1 through 1020-8, of which entries 1020-1 through 1020-4 are within window 1015. Entries 1020-1 through 
 It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings YANG into Chang such as the streaming access 1command further comprises a stream identifier (ID) of the stream data, and wherein a number of the streaming windows assigned correspond to a number of stream identifiers assigned to the solid state drive because Implementation of the stream assignment protocol has several advantages. First, applications do not have to be modified at all. But applications that assign their own stream priority may be factored into the approach. For example, the stream assignment protocol may defer outright to the application-assigned stream priority. Or, the stream assignment protocol may perform a weighted sum combining the application-assigned stream priority and the calculated stream assignment, using any desired weight values. Second, any application that otherwise uses multi-stream enabled devices could take advantages of auto stream detection and assignment. Third, applications do not need to be aware of stream-related information from hardware. Fourth, the stream assignment protocol may 

Regarding claim 5, Chang and YANG teaches the claimed invention as shown above, YANG further teaches the streaming access command further comprises a destination address for receiving the stream data (YANG; section 0063; the logical block addresses of commands).

Regarding claim 25, Chang teaches the claimed invention as shown above, YANG further teaches the controller comprises a 1streaming manager configured to set a head pointer and a tail pointer of the buffer, and to move the head pointer and the tail pointer when the streaming data are loaded to and read from the buffer (section 0097-0099; section 0104).

Allowable Subject Matter
Claims 3 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The limitations not found in the prior art of record include the solid state drive is configured to communicate with the host in compliance with a PCIe or NVMe interface protocol, and  46SEC.4539 wherein, during the initialization operation, the solid state drive is configured to register the buffer at the streaming region of the virtual memory by setting a base address register (BAR) of the host in combination with the other claimed limitations as described in the claim 3. 

The limitations not found in the prior art of record include the streaming manager 49SEC.4539 comprises: a command parser configured to decode the streaming access command to extract the LBA list and the chunk size; an LBA list manager configured to manage information of data to be read 5from the nonvolatile memory device and data transferred to the FPGA with reference to the LBA list; a streaming window manager configured to manage a streaming window assigned to the virtual memory space based on the LBA list and the chunk size; a streaming buffer manager configured to monitor and manage the stream 10data enqueued in the buffer based on the LBA list and the chunk size; and a prefetcher configured to read the stream data from the nonvolatile memory device based on the LBA list and the chunk size and to load the read stream data onto the buffer in combination with the other claimed limitations as described in the claim 17 (claim 18 is depended on claim 17).


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	JEAN et al., US 2017/0109096 A1 discloses a method of a sequential command stream.

           When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HUA J SONG/Primary Examiner, Art Unit 2133